Citation Nr: 0636828	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-02 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to service connection for a psychiatric 
disability, claimed as depression.  

4.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 until 
December 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In a March 2004 decision, the Board reopened the veteran's 
claim for service connection for a gastrointestinal 
disability, and remanded the reopened claim to the RO for 
additional development.  The RO/Appeals Management Center 
(AMC) completed all requested development.  However, as will 
be explained in the REMAND section below, the RO completed VA 
examinations in May 2005 but the examination reports, as well 
as records pertaining to claimed vertigo and a psychiatric 
disorder, are not associated with the claims file.  

The issues of entitlement to service connection for a 
gastrointestinal disability, vertigo and a psychiatric 
disability, claimed as depression are therefore being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

In the current action, the Board finds the evidence 
associated with the claims file is sufficient for a grant of 
service connection for hypertension.  Due to the favorable 
outcome, a remand of this issue for consideration of the May 
2005 examination reports would not result in a more favorable 
result for the veteran, or be of assistance to this inquiry.  



FINDING OF FACT

Hypertension was incurred in or aggravated during active 
service.


CONCLUSION OF LAW

The criteria for a grant of service connection for 
hypertension have been approximated.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  Given the results favorable to the veteran, further 
development under the  law would not result in a more 
favorable result for the veteran, or be of assistance to this 
inquiry.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claim of service 
connection for hypertension is being granted, the RO will, 
upon issuance of this decision, assign a disability rating 
and an effective date for service connection.  Proceeding 
with the appeals presently does not therefore inure to the 
veteran's prejudice.





The Merits of the Claim

The veteran seeks service connection for hypertension.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
weight of such evidence is in approximate balance and the 
claim will be granted on this basis.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has a current diagnosis of hypertension as 
reflected in VA outpatient treatment records and private 
medical records.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Concerning the element of an inservice incurrence, service 
medical records reflect the veteran was diagnosed with 
hypertension during service.  Specifically, the November 1954 
separation examination reflected a blood pressure reading of 
118/80 but noted a history of hypertension for three years, 
asymptomatic.  VA examination in January 1959 reflected the 
veteran's blood pressure as 124/78, a slightly elevated 
reading.  During the RO hearing in July 2003, the veteran 
testified that he was told he had high blood pressure 
throughout service.  The veteran denied having symptoms 
related to high blood pressure and denied taking any 
medication for the condition while in service.  The veteran 
explained that after service his mother, who was a registered 
nurse, also informed him that his blood pressure was high.  
He indicated that the first time he sought treatment was at 
some point after his discharge in the 1950's.  He related 
that a Dr. B. then informed him he had high blood pressure 
but did not prescribe any medication.  The veteran also 
testified he was given a diuretic by a Dr. C.  The veteran 
indicated he was treated at VA Medical Centers and was on 
three medications - a beta blocker, an ace inhibitor and a 
diuretic.  

The veteran submitted a statement from B.C., the widow of Dr. 
C., who related that she had known the veteran since 1969 and 
explained she lived next-door to the veteran from 1969 until 
1994.  B.C. related that her husband treated the veteran's 
entire family but indicated that she disposed of the records 
upon her husband's death in 2001.  She reported the veteran's 
blood pressure was taken at her kitchen table.  She asserted 
she did not recall what medication he treated the 
hypertension with until the veteran was seen at VA hospital 
in 1991.

The evidence of record thereafter documents continuous 
complaints and treatment for hypertension since March 1994.  
Although there are gaps in the evidence for treatment for 
hypertension, it appears the gaps in evidence were not from 
lack of treatment but rather from various physicians purging 
their records.  

The veteran provided testimony that he treated for high blood 
pressure since the 1950s.  He also testified that he treated 
with his next-door neighbor.  This was corroborated by B.C.  
While B.C. is not a medical professional and therefore not 
competent to provide opinions as to the etiology of a 
disease, B.C. only indicated that the veteran's blood 
pressure was taken at her house on several occasions.  This 
observation is in the realm of information in which she is 
competent to testify.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While B.C.'s statement does not definitely 
illustrate the veteran had a continuing diagnosis of 
hypertension, it does corroborates the veteran's testimony.  

There is no doubt that further inquiry could be undertaken 
with a view towards development of the claim for service 
connection for hypertension.  However, under the law, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  

In this matter, the Board is of the opinion that this point 
has been attained.  Given the in-service diagnosis and 
treatment for hypertension, the current diagnosis of 
hypertension, and the veteran's testimony that he received 
continuous treatment since the 1950s and resolving any doubt 
in the veteran's favor, the Board finds that the veteran's 
hypertension had its onset in service.  Because a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).

ORDER

Service connection for hypertension is granted.


REMAND

Concerning the claims for service connection for a 
gastrointestinal disability, vertigo, and a psychiatric 
disability, claimed as depression, a preliminary review of 
the record discloses that further development is necessary.  
The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran, through his representative, reported he 
underwent VA examinations on May 18, 2005 and May 20, 2005.  
These examination reports are not associated with the claims 
file.  The May 2005 examination reports are plainly relevant 
and should be obtained.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should obtain and associate 
with the claims file the VA examination 
reports dated May 18, 2005 and May 20, 
2005.  If the RO/AMC is unable to secure 
these records after attempting to obtain 
it, the facility should provide a negative 
response that the records are not 
available under the VCAA, the RO/AMC must 
document whether further efforts to obtain 
these records would be futile.


When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


